The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5, 8, 9, 11-14 and 19-27 are pending in the Claim Set filed 1/22/2020.
Claims 4, 6, 7, 10 and 15-18 are canceled.
Applicant's election with traverse of Group I: claims 1-3, 5, 8, 9, 11-13, 24 and 25 in the reply filed on 11/04/2020 is acknowledged. Further, Applicant's election of species: a water-insoluble polymer: a polyvinyl butyral resin; volatile substance: ethanol; and, conductivity controlling agent: a cationic surfactant, in the reply filed on 11/04/2020 is acknowledged. Applicants argue that elected species are encompassed by all claims of the elected group.
The traversal is on the grounds that the Examiner has not considered the contribution of each invention, as a whole, in alleging the lack of a special technical feature, nor has the Examiner provided any indication that the contents of the claims interpreted in light of the description was considered in making the assertion of a lack of unity. The Examiner has the burden of explaining why each group lacks unity with each other group specifically describing special technical features in each group. This is not found persuasive because the term "special 
The requirement is still deemed proper and is therefore made FINAL.
Claims 14, 19-23 26 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/04/2020.
Herein, claims 1-3, 5, 8, 9, 11-13, 24 and 25 are for examination to the extent that they read on the elected species.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/10/2020 and 10/07/2019 have been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 5, 8, 9, 11-13, 24 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doug et al (US20130058880) [Doug] in view of Rabe et al (USP 6531142, cited in IDS filed 10/07/2019) [Rabe] and Yamaguchi et al (USP 7823809) [Yamaguchi].
Regarding claims 1-3, 5, 8, 9, 11-13, 24 and 25,
Doug teaches a method of preparing a film on a skin, comprising applying a sprayable composition comprising a film forming polymer, e.g., polyvinyl butyral (PVB), in about 0.1-60% wt/vol % ([0010]; [0050-0051]; [00117-0119]; claim 15) and benzothonium chloride in about 0.85 wt% (i.e., quaternary ammonium salt, reads on cationic surfactant). In the case where 
Doug differs from the claims in that the document does not teach that the film (i.e., coating) comprising the sprayable composition is formed on the skin using an electrostatic spraying device holdable by a human or relative ratios of the components to provide a suitable viscosity of the composition.
However, Rabe and Yamaguchi, as a whole, cure the deficiencies. 
Rabe teaches a stabilized electrostatically-sprayable topical compositions and methods of treating the skin by electrostatic application of the compositions containing a mixture of (i) film forming polymeric materials comprising a water-insoluble polymer in about 0.5-20% by weight (col.9, lns.33-67; col.10, lns.13-52), i.e., a water-insoluble polymer having a film forming ability; (ii) a conductive material in 
Rabe teaches that the compositions are suitably directly applied to the skin by electrostatic spray techniques. In general, this method involves raising the composition to be sprayed to a high electric potential in a spray nozzle to cause the composition to atomize as a spray of electrically charged droplets (col.12, lns.5-67), wherein it would have been well within the purview of those skilled in the art to hold the spraying apparatus (device) in their hand, which reads on spraying device holdable by human hand.
2 of skin to about 12 mg composition/cm.sup.2 of skin (col.14, lns.11-60).
Yamaguchi teaches an electrostatic spraying device for making an electrostatic spraying of a liquid composition on a user's skin. The device includes a nozzle and a pump for dispensing the liquid composition out through the nozzle. An emitter electrode is disposed to electrostatically charge the liquid composition being dispensed for making the electrostatic 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of applying a sprayable composition onto skin in the form of a film as taught by Doug in the order to apply the sprayable composition using electrostatic spraying device holdable by a human in view of the teaching of Rabe and Yamaguchi, as a whole. Moreover, it would have been well within the purview of those skilled in the art to obvious to optimize the relative ratios of polyvinyl butyral resin, ethanol 
From the teachings of the references, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Doug, Rabe and Yamaguchi, as a whole.

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626